DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 10-18, filed 08/11/2022, with respect to the 35 USC 103 rejection of claims 1-20 have been fully considered and are persuasive.  
Independent claims 1, 6, and 15 have been amended to include limitations directed towards “a reference line associated with a lane along a route”. The Examiner notes that such limitations were not present in a previously-examined claim set and therefore necessitate further search and consideration. The Examiner is in agreement with Applicant’s arguments, as neither Yanagihara, Klinger, nor Dix outright teach such a reference line, particularly not one used to determine an angular difference or a lateral distance. Accordingly, the 35 USC 103 rejection of claims 1, 6, and 15 is withdrawn. Similarly, the 35 USC 103 rejection of dependent claims 2-5, 7-14, and 16-20 is withdrawn under similar reasoning as their respective independent claims. However, upon further search and consideration, a new rejection is made in view of Ide, Klinger, and Dix.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 6, 8, 10-12, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2019/0092328 A1) in view of Klinger et al. (US 2017/0229029 A1), hereinafter Klinger, and in further view of Dix et al. (US 2017/0357262 A1), hereinafter Dix.

Regarding claim 1, Ide teaches a system, comprising:
 one or more processors;
Ide teaches ([0030]): "Those ECUs are electrical control units each including a microcomputer as a main part… The microcomputer herein includes a CPU, a ROM, a RAM, a non-volatile memory, an interface I/F, and the like. The CPU executes instructions (programs and routines) stored in the ROM to realize various functions."
and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
Ide teaches ([0030]): "Those ECUs are electrical control units each including a microcomputer as a main part… The microcomputer herein includes a CPU, a ROM, a RAM, a non-volatile memory, an interface I/F, and the like. The CPU executes instructions (programs and routines) stored in the ROM to realize various functions."
determining to initiate movement of an autonomous vehicle from a first location, the first location being unassociated with a reference line associated with a lane along a route;
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The lane keeping assist control is also referred to as "Lane Trace control (LTC)"…" Ide further teaches ([0065]): "The LTC is performed by using the target traveling line determined based on the preceding vehicle trajectory." Ide even further teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Referring to FIG. 3A, included below, the vehicle 100 is shown at an initial position offset from (i.e., being unassociated with) the trajectory represented by reference line L1.

    PNG
    media_image1.png
    585
    817
    media_image1.png
    Greyscale

determining a lateral distance between the reference line and the first location;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Referring to FIG. 3A, included above, the distance dv is shown to be a lateral distance between the reference line and the first location.
determining an angular difference between a direction associated with the reference line and a heading associated with the autonomous vehicle;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
determining, based on the lateral distance and the angular difference, a second location along the reference line;
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The driving support ECU 10 applies the steering torque to the steering system to change the steering angle of the own vehicle in such a manner that a lateral position (i.e., a position in the vehicle-width direction of the own vehicle with respect to the lane) of the own vehicle is maintained in an immediate vicinity of (at a position close to) the target traveling line." Referring to FIG. 3A above, the Examiner notes that “an immediate vicinity of… the target traveling line” is a different position than the vehicle’s initial starting position.
controlling the autonomous vehicle based at least in part on the vehicle trajectory;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Ide further teaches  ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The driving support ECU 10 applies the steering torque to the steering system to change the steering angle of the own vehicle in such a manner that a lateral position (i.e., a position in the vehicle-width direction of the own vehicle with respect to the lane) of the own vehicle is maintained in an immediate vicinity of (at a position close to) the target traveling line."
determining the autonomous vehicle is within a threshold distance of the reference line;
Ide teaches ([0083]): "In accordance with the following situations (a) to (d), the driving support ECU 10 sets the target traveling line depending on the presence/absence of the preceding vehicle and the recognition state of the white lines, to perform the LTC." Ide further teaches ([0084]): "(a) When the driving support ECU 10 has successfully recognized the left and right white lines to relatively far distance (from the current position to a first predetermined distance), the driving support ECU 10 sets the target traveling line based on the center line LM of the travel lane to thereby perform the LTC." Referring to FIG. 4, included below, the vehicle 100 is shown to be bounded by white line LL and white line LR. The centerline LM is shown to be between LL and LR. Thus, a determination that the left and right white lines are located from the current position to a first predetermined distance would result in a determination that the autonomous vehicle is within a threshold distance of the reference line, which is known to be at the center of the lane between lines LL and LR.

    PNG
    media_image2.png
    525
    695
    media_image2.png
    Greyscale

However, Ide does not outright teach basing the first vehicle trajectory at least in part on an inertial-based reference system. Klinger teaches an unmanned vehicle, system, and method for correcting a trajectory of an unmanned vehicle, comprising:
determining... a vehicle trajectory from the first location to the second location;
Klinger teaches ([0045]): "In the exemplary system each unmanned vehicle 102 has a planned path, that may be specified between two positions to optimize desired operations to be performed by the unmanned vehicle 102."
...based on an inertial-based reference system…
Klinger teaches ([0066]): "In an embodiment, the position unit 202 can be configured to determine the current position of the unmanned vehicle 102 based on… inertial navigation data…" Klinger further teaches ([0135]): “The controller 200 of each of the unmanned vehicle 102 may use various methods, such as… inertial navigation… in order to accurately navigate the unmanned vehicle 102 along its respective planned path 506.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide to incorporate the teachings of Klinger to provide basing the first vehicle trajectory at least in part on an inertial-based reference system. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient.
However, neither Ide nor Klinger outright teach transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system. Dix teaches a swath tracking system for an off-road vehicle, comprising:
and transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system.
Dix teaches ([0017]): "During the operation, the off-road vehicle 10 may diverge from the planned path 18 or swath… accordingly, the off-road vehicle 10 may attempt to return itself to the planned path 18. For example, in some embodiments, the off-road vehicle 10 may generate a correction path from its current position to a point along the path 18. The off-road vehicle 10 may then blend the planned path 18 and the correction path... The off-road vehicle may then follow the blended path back to the planned path 18, and continue along the planned path 18." Thus, when the vehicle is determined to have diverged from the planned path, a correction path is generated with the intention of returning the vehicle to navigating through the route-based reference system. Dix further teaches ([0022]): "The correction path controller 52 is configured to receive the current vehicle state (e.g., position, velocity, heading, curvature, etc.)... The correction path controller 52 may operate continuously to determine whether the vehicle 10 is off the planned path." While the correction path itself may be based on the inertial-reference system as it is dependent upon the vehicle’s current position, the blended path is instead formed of a blend of two distinct paths; in other words, the controlling the vehicle along the blended path is reliant upon a route-based reference system.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide and Klinger to incorporate the teachings of Dix to provide transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system. Incorporating the teachings of Dix would be advantageous, as doing so would allow a vehicle which has strayed from its intended path to use an inertial-based reference system to return to the intended route-based reference system, as recognized by Dix ([0017]). Such an arrangement beneficially keeps the vehicle on its intended path, even if the vehicle is made to or accidentally leaves said path.

Regarding claim 2, Ide, Klinger, and Dix teach the aforementioned limitations of claim 1. However, Ide does not outright teach determining a second vehicle trajectory at a second time, the second vehicle trajectory based at least in part on the inertial-based reference system. Klinger further teaches:
the vehicle trajectory is a first vehicle trajectory
Klinger teaches ([0045]): "In the exemplary system each unmanned vehicle 102 has a planned path, that may be specified between two positions to optimize desired operations to be performed by the unmanned vehicle 102."
and transitioning the vehicle control comprises: determining a second vehicle trajectory at a second time, the second vehicle trajectory based at least in part on the inertial-based reference system;
Klinger teaches in FIG. 3, shown below, that in step 304, a determination is made using the position (which may be based on inertial navigation data, see paragraph [0066]) that the vehicle is off the planned path. In response, a second vehicle trajectory ("a corrected path") is generated. Since this determination is made while the vehicle is off-course, it can be said that this determination is made at a second time other than the first time during which the first trajectory is generated.

    PNG
    media_image3.png
    821
    564
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Klinger to provide determining a second vehicle trajectory at a second time, the second vehicle trajectory based at least in part on the inertial-based reference system. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient.
However, neither Ide nor Klinger outright teach the determination of costs associated with vehicle trajectories, the determination of a third vehicle trajectory at the second time, based at least in part on a route-based reference system, and comparing the costs of the trajectories. Dix further teaches:
determining a first cost associated with the second vehicle trajectory;
Dix teaches ([0043]): "To determine an efficient path among a group of candidate C2 continuous paths, a cost may be assigned to each path. The costs may include time to complete the path, fuel consumed by the vehicle while traversing the path, and wear on the vehicle while traversing the path. The costs may be corresponds to path length, path shape..." 
determining a third vehicle trajectory ([0033], “blended path”) at the second time, the third vehicle trajectory based at least in part on the route-based reference system;
Dix teaches ([0033]): "The control system 26 may then guide the off-road vehicle 10 along paths (e.g., planned path, correction path, blended path, etc.)…" Dix further teaches ([0047]): "In block 308, the correction path 254 is generated to direct the off-road vehicle from its current position to a point on the planned path 18 ahead of the off-road vehicle in the direction of travel." Since the correction path is generated based on the planned path 18, the Examiner has interpreted this to be a route-based reference system. Dix even further teaches ([0045]): "FIG. 5 is a schematic diagram of an off-road vehicle 10 disposed at a location 250 a distance 252 (e.g., lateral separation distance) away from the planned path 18...The primary controller weights the planned path 18 and the correction path 254 based on the error... which corresponds to the distance 252 between the current vehicle location 250 and the planned path 18… The weighted blend of the planned path 18 and the correction path 254… results in a blended path."
determining a second cost associated with the third vehicle trajectory;
Dix teaches ([0045]): "FIG. 5 is a schematic diagram of an off-road vehicle 10 disposed at a location 250 a distance 252 (e.g., lateral separation distance) away from the planned path 18...The primary controller weights the planned path 18 and the correction path 254 based on the error... which corresponds to the distance 252 between the current vehicle location 250 and the planned path 18… The weighted blend of the planned path 18 and the correction path 254… results in a blended path." Dix further teaches ([0043]): "To determine an efficient path among a group of candidate C2 continuous paths, a cost may be assigned to each path. The costs may include time to complete the path, fuel consumed by the vehicle while traversing the path, and wear on the vehicle while traversing the path. The costs may be corresponds to path length, path shape..." Dix is modified such that the blended path is also assigned costs, as according to Dix, a cost may be assigned to each path. 
determining that the second cost is less than the first cost;
Dix teaches ([0043]): "To determine an efficient path among a group of candidate C2 continuous paths, a cost may be assigned to each path. The costs may include time to complete the path, fuel consumed by the vehicle while traversing the path, and wear on the vehicle while traversing the path. The costs may be corresponds to path length, path shape..." One of ordinary skill in the art would recognize that minimization of costs among paths corresponds to determining that the second cost is less than the first cost.
and controlling the autonomous vehicle on the route based at least in part on the third vehicle trajectory based at least in part on the second cost being less than the first cost.
Dix teaches ([0045]): "The weighted blend of the planned path 18 and the correction path 254… results in a blended path… The primary controller controls (e.g., according to the blended control signal) the various systems of the vehicle (e.g., the steering control system and the speed control system) to guide the vehicle 10 along the blended path back to the planned path 18." Based on the aforementioned cost comparison, the selected blended path is used to control the vehicle on the route.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger and Dix to further incorporate the teachings of Dix to provide the determination of costs associated with vehicle trajectories, the determination of a third vehicle trajectory at the second time, based at least in part on a route-based reference system, and comparing the costs of the trajectories. It is highly advantageous to consider the costs of multiple trajectories, as one of the candidate trajectories may be more suitable than others. For instance, one trajectory may indicate a shorter travel distance, but another may require less fuel. It may be more advantageous to select the trajectory that requires less fuel, as doing so would reduce waste and improve overall fuel efficiency.

Regarding claim 4, Ide, Klinger, and Dix teach the aforementioned limitations of claim 1. However, Ide does not outright teach determining the second location based on a minimum distance for the vehicle to travel to the route. Klinger further teaches:
the second location is further based on at least one of a minimum distance for the autonomous vehicle to travel to the route; a maximum distance for the autonomous vehicle to travel to the route; a parameter of a function; or a threshold lateral distance.
Klinger teaches ([0095]): "In other embodiments, the delay can include an intermediate path that bridges a distance or gap between the current position of the unmanned vehicle 102 and the corrected path… In further embodiments, the intermediate path may be the shortest path required to return to the corrected path."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger and Dix to further incorporate the teachings of Klinger to provide determining the second location based on a minimum distance for the vehicle to travel to the route. Implementing the teachings of Klinger would be beneficial, as selecting for the shortest distance serves to reduce fuel consumption and time spent driving, both of which may contribute to improving the overall satisfaction or comfort level of the operator.

Regarding claim 6, Ide teaches a method, comprising:
determining to initiate movement of a vehicle from a first location, the first location being unassociated with a reference line associated with a lane along a route;
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The lane keeping assist control is also referred to as "Lane Trace control (LTC)"…" Ide further teaches ([0065]): "The LTC is performed by using the target traveling line determined based on the preceding vehicle trajectory." Ide even further teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Referring to FIG. 3A, included above, the vehicle 100 is shown at an initial position offset from (i.e., being unassociated with) the trajectory represented by reference line L1.
determining a distance between the first location and the reference line;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Referring to FIG. 3A, included above, the distance dv is shown to be a lateral distance between the reference line and the first location.
determining a heading associated with the vehicle;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
determining, based on the distance and the heading, a second location along the reference line;
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The driving support ECU 10 applies the steering torque to the steering system to change the steering angle of the own vehicle in such a manner that a lateral position (i.e., a position in the vehicle-width direction of the own vehicle with respect to the lane) of the own vehicle is maintained in an immediate vicinity of (at a position close to) the target traveling line." Referring to FIG. 3A above, the Examiner notes that “an immediate vicinity of… the target traveling line” is a different position than the vehicle’s initial starting position.
determining the vehicle is within a threshold distance of the reference line;
Ide teaches ([0083]): "In accordance with the following situations (a) to (d), the driving support ECU 10 sets the target traveling line depending on the presence/absence of the preceding vehicle and the recognition state of the white lines, to perform the LTC." Ide further teaches ([0084]): "(a) When the driving support ECU 10 has successfully recognized the left and right white lines to relatively far distance (from the current position to a first predetermined distance), the driving support ECU 10 sets the target traveling line based on the center line LM of the travel lane to thereby perform the LTC." Referring to FIG. 4, included above, the vehicle 100 is shown to be bounded by white line LL and white line LR. The centerline LM is shown to be between LL and LR. Thus, a determination that the left and right white lines are located from the current position to a first predetermined distance would result in a determination that the autonomous vehicle is within a threshold distance of the reference line, which is known to be at the center of the lane between lines LL and LR.
However, Ide does not outright teach basing the first vehicle trajectory at least in part on an inertial-based reference system. Klinger teaches an unmanned vehicle, system, and method for correcting a trajectory of an unmanned vehicle, comprising:
determining... a vehicle trajectory from the first location to the second location;
Klinger teaches ([0045]): "In the exemplary system each unmanned vehicle 102 has a planned path, that may be specified between two positions to optimize desired operations to be performed by the unmanned vehicle 102."
...based on an inertial-based reference system…
Klinger teaches ([0066]): "In an embodiment, the position unit 202 can be configured to determine the current position of the unmanned vehicle 102 based on… inertial navigation data…" Klinger further teaches ([0135]): “The controller 200 of each of the unmanned vehicle 102 may use various methods, such as… inertial navigation… in order to accurately navigate the unmanned vehicle 102 along its respective planned path 506.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide to incorporate the teachings of Klinger to provide basing the first vehicle trajectory at least in part on an inertial-based reference system. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient.
However, neither Ide nor Klinger outright teach transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system. Dix teaches a swath tracking system for an off-road vehicle, comprising:
and transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system.
Dix teaches ([0017]): "During the operation, the off-road vehicle 10 may diverge from the planned path 18 or swath… accordingly, the off-road vehicle 10 may attempt to return itself to the planned path 18. For example, in some embodiments, the off-road vehicle 10 may generate a correction path from its current position to a point along the path 18. The off-road vehicle 10 may then blend the planned path 18 and the correction path... The off-road vehicle may then follow the blended path back to the planned path 18, and continue along the planned path 18." Thus, when the vehicle is determined to have diverged from the planned path, a correction path is generated with the intention of returning the vehicle to navigating through the route-based reference system. Dix further teaches ([0022]): "The correction path controller 52 is configured to receive the current vehicle state (e.g., position, velocity, heading, curvature, etc.)... The correction path controller 52 may operate continuously to determine whether the vehicle 10 is off the planned path." While the correction path itself may be based on the inertial-reference system as it is dependent upon the vehicle’s current position, the blended path is instead formed of a blend of two distinct paths; in other words, the controlling the vehicle along the blended path is reliant upon a route-based reference system.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide and Klinger to incorporate the teachings of Dix to provide transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system. Incorporating the teachings of Dix would be advantageous, as doing so would allow a vehicle which has strayed from its intended path to use an inertial-based reference system to return to the intended route-based reference system, as recognized by Dix ([0017]). Such an arrangement beneficially keeps the vehicle on its intended path, even if the vehicle is made to or accidentally leaves said path.

Regarding claim 8, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. Ide further teaches:
controlling the vehicle based at least in part on the vehicle trajectory,
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Ide further teaches  ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The driving support ECU 10 applies the steering torque to the steering system to change the steering angle of the own vehicle in such a manner that a lateral position (i.e., a position in the vehicle-width direction of the own vehicle with respect to the lane) of the own vehicle is maintained in an immediate vicinity of (at a position close to) the target traveling line."
However, Ide does not outright teach that the vehicle trajectory is associated with the inertial based reference system for operating the vehicle off the route. Klinger further teaches:
wherein the vehicle trajectory is associated with the inertial based reference system for operating the vehicle off the route.
Klinger teaches ([0066]): "In an embodiment, the position unit 202 can be configured to determine the current position of the unmanned vehicle 102 based on… inertial navigation data…" FIG. 3, included above, shows that in step 304, a determination is made using the position (which may be based on inertial navigation data) that the vehicle is off the planned path. In response, a second vehicle trajectory ("a corrected path") is generated.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Klinger to provide basing the first vehicle trajectory at least in part on an inertial-based reference system. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient.

Regarding claim 10, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. However, Ide does not outright teach determining a second vehicle trajectory at a second time, the second vehicle trajectory based at least in part on the inertial-based reference system. Klinger further teaches:
the vehicle trajectory is a first vehicle trajectory,
Klinger teaches ([0045]): "In the exemplary system each unmanned vehicle 102 has a planned path, that may be specified between two positions to optimize desired operations to be performed by the unmanned vehicle 102."
and transitioning the vehicle control comprises: determining a second vehicle trajectory at a second time, the second vehicle trajectory based at least in part on the inertial-based reference system;
Klinger teaches in FIG. 3, shown above, that in step 304, a determination is made using the position (which may be based on inertial navigation data, see paragraph [0066]) that the vehicle is off the planned path. In response, a second vehicle trajectory ("a corrected path") is generated. Since this determination is made while the vehicle is off-course, it can be said that this determination is made at a second time other than the first time during which the first trajectory is generated.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Klinger to provide determining a second vehicle trajectory at a second time, the second vehicle trajectory based at least in part on the inertial-based reference system. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient.
However, neither Ide nor Klinger outright teach the determination of costs associated with vehicle trajectories, the determination of a third vehicle trajectory at the second time, based at least in part on a route-based reference system, and comparing the costs of the trajectories. Dix further teaches:
determining a first cost associated with the second vehicle trajectory;
Dix teaches ([0043]): "To determine an efficient path among a group of candidate C2 continuous paths, a cost may be assigned to each path. The costs may include time to complete the path, fuel consumed by the vehicle while traversing the path, and wear on the vehicle while traversing the path. The costs may be corresponds to path length, path shape..." 
determining a third vehicle trajectory at the second time, the third vehicle trajectory based at least in part on the route-based reference system;
Dix teaches ([0033]): "The control system 26 may then guide the off-road vehicle 10 along paths (e.g., planned path, correction path, blended path, etc.)…" Dix further teaches ([0047]): "In block 308, the correction path 254 is generated to direct the off-road vehicle from its current position to a point on the planned path 18 ahead of the off-road vehicle in the direction of travel." Since the correction path is generated based on the planned path 18, the Examiner has interpreted this to be a route-based reference system. Dix even further teaches ([0045]): "FIG. 5 is a schematic diagram of an off-road vehicle 10 disposed at a location 250 a distance 252 (e.g., lateral separation distance) away from the planned path 18...The primary controller weights the planned path 18 and the correction path 254 based on the error... which corresponds to the distance 252 between the current vehicle location 250 and the planned path 18… The weighted blend of the planned path 18 and the correction path 254… results in a blended path."
determining a second cost associated with the third vehicle trajectory;
Dix teaches ([0045]): "FIG. 5 is a schematic diagram of an off-road vehicle 10 disposed at a location 250 a distance 252 (e.g., lateral separation distance) away from the planned path 18...The primary controller weights the planned path 18 and the correction path 254 based on the error... which corresponds to the distance 252 between the current vehicle location 250 and the planned path 18… The weighted blend of the planned path 18 and the correction path 254… results in a blended path." Dix further teaches ([0043]): "To determine an efficient path among a group of candidate C2 continuous paths, a cost may be assigned to each path. The costs may include time to complete the path, fuel consumed by the vehicle while traversing the path, and wear on the vehicle while traversing the path. The costs may be corresponds to path length, path shape..." Dix is modified such that the blended path is also assigned costs, as according to Dix, a cost may be assigned to each path. 
determining that the second cost is less than the first cost;
Dix teaches ([0043]): "To determine an efficient path among a group of candidate C2 continuous paths, a cost may be assigned to each path. The costs may include time to complete the path, fuel consumed by the vehicle while traversing the path, and wear on the vehicle while traversing the path. The costs may be corresponds to path length, path shape..." One of ordinary skill in the art would recognize that minimization of costs among paths corresponds to determining that the second cost is less than the first cost.
and controlling the vehicle on the route based at least in part on the third vehicle trajectory and the route-based referenced system based at least in part on the second cost being less than the first cost.
Dix teaches ([0045]): "The weighted blend of the planned path 18 and the correction path 254… results in a blended path… The primary controller controls (e.g., according to the blended control signal) the various systems of the vehicle (e.g., the steering control system and the speed control system) to guide the vehicle 10 along the blended path back to the planned path 18." Based on the aforementioned cost comparison, the selected blended path is used to control the vehicle on the route.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Dix to provide the determination of costs associated with vehicle trajectories, the determination of a third vehicle trajectory at the second time, based at least in part on a route-based reference system, and comparing the costs of the trajectories. It is highly advantageous to consider the costs of multiple trajectories, as one of the candidate trajectories may be more suitable than others. For instance, one trajectory may indicate a shorter travel distance, but another may require less fuel. It may be more advantageous to select the trajectory that requires less fuel, as doing so would reduce waste and improve overall fuel efficiency.

Regarding claim 11, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. Ide further teaches:
determining a direction associated with the route;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
and determining an angular difference between the heading and the direction associated with the route,
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
wherein the second location is based at least in part on the angular difference.
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The driving support ECU 10 applies the steering torque to the steering system to change the steering angle of the own vehicle in such a manner that a lateral position (i.e., a position in the vehicle-width direction of the own vehicle with respect to the lane) of the own vehicle is maintained in an immediate vicinity of (at a position close to) the target traveling line."

Regarding claim 12, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. Ide further teaches:
receiving sensor data associated with an environment of the vehicle;
Ide teaches ([0037]): "An ambient sensor 16 acquires at least information on a road ahead of the own vehicle and information on three-dimensional objects being present on the road."
However, Ide does not outright teach processing sensor data based at least in part on an inertial-based reference frame, determining an object at a third location associated with the inertial-based reference frame, and determining to yield to an object with a detected trajectory that conflicts with the vehicle trajectory. Klinger further teaches:
processing the sensor data based at least in part on an inertial-based reference frame;
Klinger teaches ([0067]): "The vehicle telemetry data can include data from various sensors of the unmanned vehicle 102 including data from the altimeter, inertial navigation data… The position unit 202 can determine the position of the unmanned vehicle 102 relative to the companion unmanned vehicle 102 by comparing its telemetry data..."
determining an object at a third location associated with the inertial-based reference frame;
Klinger teaches ([0052]): "Further, the unmanned vehicle 102 may be configured to detect an obstacle 106 in its planned path."
determining an object trajectory associated with the object;
Klinger teaches ([0081]): "In other embodiments, the detection unit 210 can further track the obstacle 106 in case the obstacle 106 is mobile…" Klinger further teaches ([0140]): "Moreover, the unmanned vehicle 102a may also communicate various data regarding the obstacle 508… Such data regarding the obstacle 508 may include a position of the obstacle 508... a trajectory of the obstacle 508 if it is mobile, and so forth."
determining that at least one of the third location or the object trajectory conflicts with the vehicle trajectory;
Klinger teaches ([0137]): "In FIG. 5B, the detection unit 210 of the unmanned vehicle 120a detects an obstacle 508 in its planned path 506a. The controller 200 of the unmanned vehicle 120a may then divert the unmanned vehicle 120a from its planned path in order to avoid a collision with the obstacle 508." The Examiner has interpreted the fact that an avoidance maneuver is used suggests that the object trajectory conflicts with at least the third location (i.e., the location of the obstacle 508) or the object trajectory.
and determining to yield to the object based at least in part on the object trajectory conflicting with the vehicle trajectory.
Klinger teaches ([0137]): "In FIG. 5B, the detection unit 210 of the unmanned vehicle 120a detects an obstacle 508 in its planned path 506a. The controller 200 of the unmanned vehicle 120a may then divert the unmanned vehicle 120a from its planned path in order to avoid a collision with the obstacle 508."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Klinger to provide processing sensor data based at least in part on an inertial-based reference frame, determining an object at a third location associated with the inertial-based reference frame, and determining to yield to an object with a detected trajectory that conflicts with the vehicle trajectory. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient. As such, implementing Klinger allows for advantageous obstacle avoidance in order to reduce damage to the vehicle even in a scenario where route-based systems are unavailable.

Regarding claim 15, Ide teaches one or more non-transitory computer-readable media ([0030], “ROM”) storing instructions that, when executed by one or more processors ([0030], “CPU”), cause one or more computing devices ([0030], “ECUs”) to perform operations comprising:
determining to initiate movement of a vehicle from a first location, the first location being unassociated with a reference line associated with a lane along a route;
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The lane keeping assist control is also referred to as "Lane Trace control (LTC)"…" Ide further teaches ([0065]): "The LTC is performed by using the target traveling line determined based on the preceding vehicle trajectory." Ide even further teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Referring to FIG. 3A, included above, the vehicle 100 is shown at an initial position offset from (i.e., being unassociated with) the trajectory represented by reference line L1.
determining a distance between the first location and the reference line; 
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Referring to FIG. 3A, included above, the distance dv is shown to be a lateral distance between the reference line and the first location.
determining a heading associated with the vehicle; 
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
determining, based on the distance and the heading, a second location along the reference line;
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The driving support ECU 10 applies the steering torque to the steering system to change the steering angle of the own vehicle in such a manner that a lateral position (i.e., a position in the vehicle-width direction of the own vehicle with respect to the lane) of the own vehicle is maintained in an immediate vicinity of (at a position close to) the target traveling line." Referring to FIG. 3A above, the Examiner notes that “an immediate vicinity of… the target traveling line” is a different position than the vehicle’s initial starting position.
determining the vehicle is within a threshold distance of the reference line;
Ide teaches ([0083]): "In accordance with the following situations (a) to (d), the driving support ECU 10 sets the target traveling line depending on the presence/absence of the preceding vehicle and the recognition state of the white lines, to perform the LTC." Ide further teaches ([0084]): "(a) When the driving support ECU 10 has successfully recognized the left and right white lines to relatively far distance (from the current position to a first predetermined distance), the driving support ECU 10 sets the target traveling line based on the center line LM of the travel lane to thereby perform the LTC." Referring to FIG. 4, included above, the vehicle 100 is shown to be bounded by white line LL and white line LR. The centerline LM is shown to be between LL and LR. Thus, a determination that the left and right white lines are located from the current position to a first predetermined distance would result in a determination that the autonomous vehicle is within a threshold distance of the reference line, which is known to be at the center of the lane between lines LL and LR.
However, Ide does not outright teach basing the first vehicle trajectory at least in part on an inertial-based reference system. Klinger teaches an unmanned vehicle, system, and method for correcting a trajectory of an unmanned vehicle, comprising:
and determining... a vehicle trajectory from the first location to the second location.
Klinger teaches ([0045]): "In the exemplary system each unmanned vehicle 102 has a planned path, that may be specified between two positions to optimize desired operations to be performed by the unmanned vehicle 102."
...based on an inertial-based reference system...
Klinger teaches ([0066]): "In an embodiment, the position unit 202 can be configured to determine the current position of the unmanned vehicle 102 based on… inertial navigation data…" Klinger further teaches ([0135]): “The controller 200 of each of the unmanned vehicle 102 may use various methods, such as… inertial navigation… in order to accurately navigate the unmanned vehicle 102 along its respective planned path 506.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide to incorporate the teachings of Klinger to provide basing the first vehicle trajectory at least in part on an inertial-based reference system. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient.
However, neither Ide nor Klinger outright teach transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system. Dix teaches a swath tracking system for an off-road vehicle, comprising:
and transitioning a vehicle control of the vehicle from the inertial-based reference system to a route-based reference system.
Dix teaches ([0017]): "During the operation, the off-road vehicle 10 may diverge from the planned path 18 or swath… accordingly, the off-road vehicle 10 may attempt to return itself to the planned path 18. For example, in some embodiments, the off-road vehicle 10 may generate a correction path from its current position to a point along the path 18. The off-road vehicle 10 may then blend the planned path 18 and the correction path... The off-road vehicle may then follow the blended path back to the planned path 18, and continue along the planned path 18." Thus, when the vehicle is determined to have diverged from the planned path, a correction path is generated with the intention of returning the vehicle to navigating through the route-based reference system. Dix further teaches ([0022]): "The correction path controller 52 is configured to receive the current vehicle state (e.g., position, velocity, heading, curvature, etc.)... The correction path controller 52 may operate continuously to determine whether the vehicle 10 is off the planned path." While the correction path itself may be based on the inertial-reference system as it is dependent upon the vehicle’s current position, the blended path is instead formed of a blend of two distinct paths; in other words, the controlling the vehicle along the blended path is reliant upon a route-based reference system.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide and Klinger to incorporate the teachings of Dix to provide transitioning a vehicle control of the autonomous vehicle from the inertial-based reference system to a route-based reference system. Incorporating the teachings of Dix would be advantageous, as doing so would allow a vehicle which has strayed from its intended path to use an inertial-based reference system to return to the intended route-based reference system, as recognized by Dix ([0017]). Such an arrangement beneficially keeps the vehicle on its intended path, even if the vehicle is made to or accidentally leaves said path.

Regarding claim 17, Ide, Klinger, and Dix teach the aforementioned limitations of claim 15. However, Ide does not outright teach a vehicle trajectory that is a first vehicle trajectory. Klinger further teaches:
the vehicle trajectory is a first vehicle trajectory
Klinger teaches ([0045]): "In the exemplary system each unmanned vehicle 102 has a planned path, that may be specified between two positions to optimize desired operations to be performed by the unmanned vehicle 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Klinger to provide a first vehicle trajectory based at least in part on an inertial-based reference system. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient.
However, neither Ide nor Klinger outright teach determining that the vehicle is within a threshold distance of the second location at a second time, determining a second vehicle trajectory based at least in part on a route-based reference system at the second time, and controlling the vehicle based on the determined trajectory. Dix teaches a swath tracking system for an off-road vehicle, comprising:
and the transitioning the vehicle comprises: determining that the vehicle is within a threshold distance of the second location at a second time;
Dix teaches ([0022]): "The correction path controller 52 may operate continuously to determine whether the vehicle 10 is off the planned path. If so, the correction path controller 52 determines an error (e.g., a distance between the planned path and the current vehicle 10 position...) and generates a continuous path for the vehicle 10 to follow to a point along the planned path." ([0048]): "For example, if the vehicle is a substantial distance away from the planned path 18, the correction path 254 may be assigned substantially more weight than the planned path 18... If the vehicle is on or close to the planned path 18, the correction path 254 may be given very little weight compared to the planned path 18..."
determining a second vehicle trajectory at the second time, the second vehicle trajectory based at least in part on the route-based reference system;
Dix teaches ([0033]): "The control system 26 may then guide the off-road vehicle 10 along paths (e.g., planned path, correction path, blended path, etc.)…" Dix further teaches ([0047]): "In block 308, the correction path 254 is generated to direct the off-road vehicle from its current position to a point on the planned path 18 ahead of the off-road vehicle in the direction of travel." Since the correction path is generated based on the planned path 18, the Examiner has interpreted this to be a route-based reference system. Dix even further teaches ([0045]): "FIG. 5 is a schematic diagram of an off-road vehicle 10 disposed at a location 250 a distance 252 (e.g., lateral separation distance) away from the planned path 18...The primary controller weights the planned path 18 and the correction path 254 based on the error... which corresponds to the distance 252 between the current vehicle location 250 and the planned path 18… The weighted blend of the planned path 18 and the correction path 254… results in a blended path."
and controlling the vehicle on the route based at least in part on the second vehicle trajectory and the route-based referenced system based at least in part on the vehicle being within the threshold distance.
Dix teaches ([0045]): "The weighted blend of the planned path 18 and the correction path 254… results in a blended path… The primary controller controls (e.g., according to the blended control signal) the various systems of the vehicle (e.g., the steering control system and the speed control system) to guide the vehicle 10 along the blended path back to the planned path 18." Based on the aforementioned cost comparison, the selected blended path is used to control the vehicle on the route.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Dix to provide determining that the vehicle is within a threshold distance of the second location at a second time, determining a second vehicle trajectory based at least in part on a route-based reference system at the second time, and controlling the vehicle based on the determined trajectory. Implementing the teachings of Dix would be advantageous, as doing so would allow for correction of the vehicle's path while the vehicle is attempting to follow a route. The threshold distance in particular advantageously allows for easy determination of the proximity of the vehicle to the second point; if the vehicle is within the threshold distance, the correction will not be as large, but the vehicle is kept on the planned path regardless.

Regarding claim 18, Ide, Klinger, and Dix teach the aforementioned limitations of claim 15. Ide further teaches:
determining a direction of travel associated with the route;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
and determining an angular difference between the heading and the direction of travel associated with the route,
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
wherein the second location is based at least in part on the angular difference.
Ide teaches ([0064]): "In the lane keeping assist control, the driving support ECU 10 determines/sets/produces a target traveling line (target traveling path)… The driving support ECU 10 applies the steering torque to the steering system to change the steering angle of the own vehicle in such a manner that a lateral position (i.e., a position in the vehicle-width direction of the own vehicle with respect to the lane) of the own vehicle is maintained in an immediate vicinity of (at a position close to) the target traveling line."

Regarding claim 20, Ide, Klinger, and Dix teach the aforementioned limitations of claim 15. Ide further teaches:
receiving sensor data associated with an environment of the vehicle;	
Ide teaches ([0037]): "An ambient sensor 16 acquires at least information on a road ahead of the own vehicle and information on three-dimensional objects being present on the road."
However, Ide does not outright teach processing sensor data based at least in part on an inertial-based reference frame, determining an object at a third location associated with the inertial-based reference frame, and determining to yield to an object with a detected trajectory that conflicts with the vehicle trajectory. Klinger further teaches:
processing the sensor data based at least in part on an inertial-based reference frame;
Klinger teaches ([0067]): "The vehicle telemetry data can include data from various sensors of the unmanned vehicle 102 including data from the altimeter, inertial navigation data… The position unit 202 can determine the position of the unmanned vehicle 102 relative to the companion unmanned vehicle 102 by comparing its telemetry data..."
determining an object at a third location associated with the inertial-based reference frame;
Klinger teaches ([0052]): "Further, the unmanned vehicle 102 may be configured to detect an obstacle 106 in its planned path."
determining an object trajectory associated with the object;
Klinger teaches ([0081]): "In other embodiments, the detection unit 210 can further track the obstacle 106 in case the obstacle 106 is mobile…" Klinger further teaches ([0140]): "Moreover, the unmanned vehicle 102a may also communicate various data regarding the obstacle 508… Such data regarding the obstacle 508 may include a position of the obstacle 508... a trajectory of the obstacle 508 if it is mobile, and so forth."
determining that at least one of the third location or the object trajectory conflicts with the vehicle trajectory;
Klinger teaches ([0137]): "In FIG. 5B, the detection unit 210 of the unmanned vehicle 120a detects an obstacle 508 in its planned path 506a. The controller 200 of the unmanned vehicle 120a may then divert the unmanned vehicle 120a from its planned path in order to avoid a collision with the obstacle 508." The Examiner has interpreted the fact that an avoidance maneuver is used suggests that the object trajectory conflicts with at least the third location (i.e., the location of the obstacle 508) or the object trajectory.
and determining to yield to the object based at least in part on the object trajectory conflicting with the vehicle trajectory.
Klinger teaches ([0137]): "In FIG. 5B, the detection unit 210 of the unmanned vehicle 120a detects an obstacle 508 in its planned path 506a. The controller 200 of the unmanned vehicle 120a may then divert the unmanned vehicle 120a from its planned path in order to avoid a collision with the obstacle 508."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Klinger to provide processing sensor data based at least in part on an inertial-based reference frame, determining an object at a third location associated with the inertial-based reference frame, and determining to yield to an object with a detected trajectory that conflicts with the vehicle trajectory. Doing so would be advantageous, as an inertial-based reference system carries certain advantages over other systems, such as route-based reference systems. For instance, a route-based reference system requires some manner of position tracking (usually GPS or the like), which are susceptible to problems such as signal loss. An inertial-based reference system could be installed locally on the vehicle, allowing for trajectory determination based on an inertial-based reference system. This is particularly useful in off-road scenarios where the infrastructure needed for route-based reference systems may be unavailable or insufficient. As such, implementing Klinger allows for advantageous obstacle avoidance in order to reduce damage to the vehicle even in a scenario where route-based systems are unavailable.

Claim(s) 3, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide, Klinger, and Dix in view of Matsuda et al. (US 2020/0156703 A1), hereinafter Matsuda.

Regarding claim 3, Ide, Klinger, and Dix teach the aforementioned limitations of claim 1. However, neither Ide, Klinger, nor Dix outright teach determining a nominal turning radius associated with the autonomous vehicle that is greater than a minimum turning radius, and that the second location is further based at least in part on the nominal turning radius. Matsuda teaches a driving support device, comprising:
determining a nominal turning radius ([0052], “turning radius R1”) associated with the autonomous vehicle, the nominal turning radius being greater than a minimum turning radius ([0052], “turning radius R2”),
Matsuda teaches ([0052]): "Here, the turning radii R1 and R2 are set based on the minimum rotation radius of the own vehicle 1. Specifically, each turning radius R1, R2 is equal to or greater than the minimum rotation radius of the own vehicle 1 and can be set to a value desired by the driver of the own vehicle 1, for example... Further, the turning radius R1 and the turning radius R2 may be the same or different."
wherein the second location ([0056], “contact point 709”) is further based at least in part on the nominal turning radius.
Matsuda teaches ([0056]): "As an example of the above determination method, for example, when there are no intersections as shown in FIG. 6 or when there is only one intersection… a turning radius R1 of an arc 706 is changed (increased), and then, the turning radius R1 of the arc 706 is obtained so that the arc 706 having a turning center 703 and a turning radius R1 and an arc 707 having a turning center 704 and a turning radius R2 are in contact with each other, and a contact point 709 between the arc 706 and the arc 707 is obtained." Matsuda further teaches ([0057]): "Since the parking route when moving forward is considered to be an arc portion from the estimated stop position 702 to the contact point 709..." FIG. 7, included below, shows a clearer example of the contact point 709 at the intersection of the arcs.

    PNG
    media_image4.png
    595
    671
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to incorporate the teachings of Matsuda to provide determining a nominal turning radius associated with the autonomous vehicle that is greater than a minimum turning radius, and that the second location is further based at least in part on the nominal turning radius. Doing so is highly advantageous, the turning radius of a vehicle will vary depending on manufacturer and other variables. As such, determining the second location based on the nominal turning radius serves to allow for maneuvers such as reversing with sharp turns in order to reach the location. Such an implementation beneficially allows each autonomous vehicle to maneuver according to the individual characteristics of each vehicle.

Regarding claim 13, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. However, neither Ide, Klinger, nor Dix outright teach determining the second location based at least in part on a turning radius associated with the vehicle. Matsuda teaches a driving support device, comprising:
the second location is further based on at least one of a turning radius associated with the vehicle; a minimum distance for the vehicle to travel along the route from the first location; a maximum distance for the vehicle to travel along the route from the first location; a parameter of a function; or a threshold lateral distance between the vehicle and the route.
Matsuda teaches ([0056]): "As an example of the above determination method, for example, when there are no intersections as shown in FIG. 6 or when there is only one intersection… a turning radius R1 of an arc 706 is changed (increased), and then, the turning radius R1 of the arc 706 is obtained so that the arc 706 having a turning center 703 and a turning radius R1 and an arc 707 having a turning center 704 and a turning radius R2 are in contact with each other, and a contact point 709 between the arc 706 and the arc 707 is obtained." Matsuda further teaches ([0057]): "Since the parking route when moving forward is considered to be an arc portion from the estimated stop position 702 to the contact point 709..." FIG. 7, included above, shows a clearer example of the contact point 709 at the intersection of the arcs.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to incorporate the teachings of Matsuda to provide determining the second location based at least in part on a turning radius associated with the vehicle. Doing so is highly advantageous, the turning radius of a vehicle will vary depending on manufacturer and other variables. As such, determining the second location based on a turning radius serves to allow for maneuvers such as reversing with sharp turns in order to reach the location. Such an implementation beneficially allows each autonomous vehicle to maneuver according to the individual characteristics of each vehicle.

Regarding claim 19, Ide, Klinger, and Dix teach the aforementioned limitations of claim 15. However, neither Ide, Klinger, nor Dix outright teach determining the second location based at least in part on a turning radius associated with the vehicle. Matsuda teaches a driving support device, comprising:
the second location is further based on at least one of a turning radius associated with the vehicle; a minimum distance for the vehicle to travel along the route from the first location; a maximum distance for the vehicle to travel along the route from the first location; a parameter of a function; or a threshold lateral distance between the vehicle and the route.
Matsuda teaches ([0056]): "As an example of the above determination method, for example, when there are no intersections as shown in FIG. 6 or when there is only one intersection… a turning radius R1 of an arc 706 is changed (increased), and then, the turning radius R1 of the arc 706 is obtained so that the arc 706 having a turning center 703 and a turning radius R1 and an arc 707 having a turning center 704 and a turning radius R2 are in contact with each other, and a contact point 709 between the arc 706 and the arc 707 is obtained." Matsuda further teaches ([0057]): "Since the parking route when moving forward is considered to be an arc portion from the estimated stop position 702 to the contact point 709..." FIG. 7, included above, shows a clearer example of the contact point 709 at the intersection of the arcs.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to incorporate the teachings of Matsuda to provide determining the second location based at least in part on a turning radius associated with the vehicle. Doing so is highly advantageous, the turning radius of a vehicle will vary depending on manufacturer and other variables. As such, determining the second location based on a turning radius serves to allow for maneuvers such as reversing with sharp turns in order to reach the location. Such an implementation beneficially allows each autonomous vehicle to maneuver according to the individual characteristics of each vehicle.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide, Klinger, and Dix in view of Yanagihara et al. (US 2019/0258259 A1), hereinafter Yanagihara, and in further view of Arbitmann et al. (US 2008/0208408 A1), hereinafter Arbitmann.

Regarding claim 5, Ide, Klinger, and Dix teach the aforementioned limitations of claim 1. However, neither Ide, Klinger, nor Dix outright teach that the first location is associated with a parking location and that the route is associated with a lane of a road. Yanagihara teaches a vehicle control device, comprising:
the first location is associated with a parking location;
Yanagihara teaches ([0059]): "However, the present invention is also applicable to a scene where the vehicle in an area beside the first road 120, such as a parking lot, enters the first travel path 122 by crossing the second travel path 124." 
the route is associated with a lane of a road;
Yanagihara teaches ([0048]): "Specifically, the trajectory generation unit generates an A-trajectory 150A that causes the own vehicle 10 to enter the yellow lane 128Y and travel along the extending direction of the first travel path 122. The A-trajectory 150A is a travel trajectory connecting the position of the own vehicle 10 and a target point P1 in the yellow lane 128Y..."
However, neither Ide, Klinger, Dix, nor Yanagihara outright teach determining the second location based at least in part on a sigmoid function. Arbitmann teaches a method and device for performing collision avoidance maneuver, comprising:
and the second location is determined based at least in part on a sigmoid function.
Arbitmann teaches ([0008]): "determining a path for the collision avoidance maneuver of the motor vehicle, in which case the path is given by a sigmoid…" Arbitmann further teaches ([0009]): "determining a start point at which the collision avoidance maneuver is started, depending on the path established..." If the start point is determined based on the path established by a sigmoid, it follows that the second location is also based at least in part on said sigmoid function, since the path would connect the two points.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, Dix, and Yanagihara to incorporate the teachings of Arbitmann to provide determining the second location based at least in part on a sigmoid function. Incorporating the teachings of Arbitmann would be advantageous, as doing so would serve to configure a trajectory in a coherent form without requiring a sectionwise definition of different arc portions, as recognized by Arbitmann ([0017]). Further, Arbitmann teaches in the same paragraph that the parameters of the sigmoid are easily adjusted in an efficient manner, thereby rendering it possible to determine a comfortable and short path in conformity with physical driving conditions.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide, Klinger, and Dix in view of Arbitmann.

Regarding claim 9, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. However, neither Ide, Klinger, nor Dix outright teach determining the second location based at least in part on a sigmoid function. Arbitmann teaches a method and device for performing a collision avoidance maneuver, comprising:
the second location is determined based at least in part on a function comprising at least one of: a sigmoid function; a Bezier function; or a series of clothoids.
Arbitmann teaches Arbitmann teaches ([0008]): "determining a path for the collision avoidance maneuver of the motor vehicle, in which case the path is given by a sigmoid…" Arbitmann further teaches ([0009]): "determining a start point at which the collision avoidance maneuver is started, depending on the path established..." If the start point is determined based on the path established by a sigmoid, it follows that the second location is also based at least in part on said sigmoid function, since the path would connect the two points.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to incorporate the teachings of Arbitmann to provide determining the second location based at least in part on a sigmoid function. Incorporating the teachings of Arbitmann would be advantageous, as doing so would serve to configure a trajectory in a coherent form without requiring a sectionwise definition of different arc portions, as recognized by Arbitmann ([0017]). Further, Arbitmann teaches in the same paragraph that the parameters of the sigmoid are easily adjusted in an efficient manner, thereby rendering it possible to determine a comfortable and short path in conformity with physical driving conditions.

Regarding claim 16, Ide, Klinger, and Dix teach the aforementioned limitations of claim 15. However, neither Ide, Klinger, nor Dix outright teach determining the second location based at least in part on a sigmoid function. Arbitmann teaches a method and device for performing a collision avoidance maneuver, comprising:
the second location is determined based at least in part on a sigmoid function.
Arbitmann teaches Arbitmann teaches ([0008]): "determining a path for the collision avoidance maneuver of the motor vehicle, in which case the path is given by a sigmoid…" Arbitmann further teaches ([0009]): "determining a start point at which the collision avoidance maneuver is started, depending on the path established..." If the start point is determined based on the path established by a sigmoid, it follows that the second location is also based at least in part on said sigmoid function, since the path would connect the two points.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to incorporate the teachings of Arbitmann to provide determining the second location based at least in part on a sigmoid function. Incorporating the teachings of Arbitmann would be advantageous, as doing so would serve to configure a trajectory in a coherent form without requiring a sectionwise definition of different arc portions, as recognized by Arbitmann ([0017]). Further, Arbitmann teaches in the same paragraph that the parameters of the sigmoid are easily adjusted in an efficient manner, thereby rendering it possible to determine a comfortable and short path in conformity with physical driving conditions.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide, Klinger, and Dix in view of Paget et al. (US 2017/0313332 A1), hereinafter Paget.
Regarding claim 7, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. However, Ide does not outright teach determining a reference trajectory between the first location and the second location. Klinger further teaches:
determining the vehicle trajectory comprises: determining a reference trajectory between the first location and the second location;
Klinger teaches ([0045]): "In the exemplary system each unmanned vehicle 102 has a planned path, that may be specified between two positions to optimize desired operations to be performed by the unmanned vehicle 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Klinger to provide determining a reference trajectory between the first location and the second location. Further incorporating the teachings of Klinger would be advantageous, as the reference trajectory between the first location and second location serves to optimize desired operations to be performed by the autonomous vehicle, as recognized by Klinger ([0045]).
However, neither Ide, Klinger, nor Dix outright teach the determination of a corridor based on a first and second areas on sides of the reference trajectory. Paget teaches an autonomous vehicle system and method, comprising:
determining a first area on a first side of the reference trajectory and a second area on a second side of the reference trajectory;
Paget teaches ([0120]): "A movement envelope 1612 can be defined by sides or boundaries that limit where the mobile platform is able to move." Paget further teaches ([0120]): "In one embodiment, the movement envelope is a movement corridor represented by a determined distance perpendicular to a determined path or route. For example, a road or track may indicate a ground route and the movement corridor would be a determine distance on either side of the road or track." Paget is modified such that the movement envelope such that the movement corridor is determined on both sides of the road or track rather than either. 
and determining a corridor based at least in part on the first area and the second area, wherein the corridor represents a drivable surface for the vehicle,
Paget teaches ([0120]): "A movement envelope 1612 can be defined by sides or boundaries that limit where the mobile platform is able to move." Paget further teaches ([0120]): "In one embodiment, the movement envelope is a movement corridor represented by a determined distance perpendicular to a determined path or route. For example, a road or track may indicate a ground route and the movement corridor would be a determine distance on either side of the road or track."
wherein the vehicle trajectory comprises an optimized trajectory based at least in part on the reference trajectory and the corridor.
Paget teaches ([0120]): "…the movement corridor may be fixed and static as it follows the contours of the road or track." The Examiner has interpreted the fact that the movement corridor follows the contours of the road or track to indicate that the vehicle trajectory is optimized for the given road, as the purpose of the movement envelope is to keep the vehicle constrained to the given road.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to incorporate the teachings of Paget to provide the determination of a corridor based on a first and second areas on sides of the reference trajectory. Implementing the teachings of Paget would be advantageous, as doing so would allow for constraining the movement of the vehicle to a specific corridor. This is particularly useful in scenarios where the vehicle should not or cannot leave the road (e.g., a road on a steep cliff face; driving through a wildlife preservation zone; driving near crowds of pedestrians). Constraining the vehicle in such a manner serves to protect not only the vehicle, but any other entities that would be damaged should the vehicle leave the corridor.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide, Klinger, and Dix in view of Katanoda et al. (US 2019/0275902 A1), hereinafter Katanoda.

Regarding claim 14, Ide, Klinger, and Dix teach the aforementioned limitations of claim 6. Ide further teaches:
the distance is a first distance,
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line." Referring to FIG. 3A, included above, the distance dv is shown to be a lateral distance between the reference line and the first location.
the method further comprising: determining an angular difference between the heading and a direction associated with the route;
Ide teaches ([0074]): "When setting the preceding vehicle trajectory L1 as the target traveling line, the driving support ECU 10 acquires the target lane information necessary for performing LTC... The target lane information includes the curvature Cv (and the change ratio of the curvature Cv') of the target traveling line, the yaw angle θv of the own vehicle with respect to the target traveling line, and the distance dv in the road-width direction with respect to the target traveling line."
However, neither Ide nor Klinger outright teach determining, as a limitation, that the first distance between the first location and the reference is less than a threshold distance and determining that the first location is off the route based at least in part on the limitation. Dix further teaches:
determining, as a limitation, that one or more of the angular difference exceeds a threshold angular difference or the first distance between the first location and the route is less than a threshold distance;
Dix teaches ([0022]): "The correction path controller 52 may operate continuously to determine whether the vehicle 10 is off the planned path. If so, the correction path controller 52 determines an error (e.g., a distance between the planned path and the current vehicle 10 position...) and generates a continuous path for the vehicle 10 to follow to a point along the planned path." Dix further teaches ([0048]): "For example, if the vehicle is a substantial distance away from the planned path 18, the correction path 254 may be assigned substantially more weight than the planned path 18... If the vehicle is on or close to the planned path 18, the correction path 254 may be given very little weight compared to the planned path 18..."
and determining that the first location is off the route based at least in part on the limitation,
Dix teaches ([0022]): "The correction path controller 52 may operate continuously to determine whether the vehicle 10 is off the planned path. If so, the correction path controller 52 determines an error (e.g., a distance between the planned path and the current vehicle 10 position...)" Dix further teaches ([0048]): "For example, if the vehicle is a substantial distance away from the planned path 18, the correction path 254 may be assigned substantially more weight than the planned path 18..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to further incorporate the teachings of Dix to provide determining, as a limitation, that the first distance between the first location and the reference is less than a threshold distance and determining that the first location is off the route based at least in part on the limitation. Implementing the teachings of Dix would be advantageous, as doing so serves to keep the vehicle close to the route. As exemplified by Dix ([0017]), vehicles may need to diverge from a planned route for a variety of reasons including undesirable field conditions (e.g., mud, slippery ground, etc.). As such, determining that the vehicle is off the route based on the limitation informs the vehicle that it is off the route and likely should attempt to return to the path (as Dix demonstrates with correction path 254).
However, neither Ide, Klinger, nor Dix outright teach associating the vehicle trajectory with maneuvering the vehicle a second distance away from the route while traveling to the second location. Katanoda teaches a control apparatus for vehicles, comprising:
wherein the vehicle trajectory is associated with maneuvering the vehicle a second distance away from the route while traveling to the second location.
Katanoda teaches ([0008]): "Here, as a "charging spot around the planned travel route", a charging spot along the planned travel route, or a charging spot (a charging spot through which the vehicle can pass by taking a slight detour from the planned travel route) that is within a predetermined distance away from the planned travel route..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ide, Klinger, and Dix to incorporate the teachings of Katanoda to provide associating the vehicle trajectory with maneuvering the vehicle a second distance away from the route while traveling to the second location. Since autonomous vehicles are becomingly increasingly reliant on electric vehicle technology, implementing the teachings of Katanoda is highly advantageous, as it would allow the vehicle to make a preliminary detour before entering the route at the second location. This is very useful in an instance where the vehicle is low on battery and may not otherwise be capable of reaching the second location and completing the route.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishida (US 5,350,912 A) teaches a system for controlling movement of a mobile body along a target path based on the target point angular difference. Burtsche et al. (US 2016/0144858 A1) teaches a determination of the direction of travel in the event of a resumption of movement in an automated parking process, including considering a trajectory from a stopping point.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662